Citation Nr: 1621620	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her brother



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to May 1946.  He died in February 2012.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.   

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The appellant is not considered a "child" within applicable regulations for purposes of entitlement to accrued benefits.

2.  The appellant did not pay any of the Veteran's last expenses or last illness expenses and is not the executor of the Veteran's estate. 


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 2, 2012, the Board granted service connection for the Veteran's skin cancer claim.  On February [redacted], 2012, the Veteran died.  The appellant contends that accrued benefits are due to her as the Veteran's daughter, or to her father's estate, as the Veteran was alive at the time his appeal was resolved. 

Periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to (1) the first living person listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent, or in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

There is no material dispute that the Veteran was eligible for benefits and that they had not been disbursed when he died.  The appellant, however, does not have standing to collect any such benefits.  First, the appellant is not entitled to accrued benefits based on her relationship to the Veteran as she reports being born in May 1956 and is thus not a "child" under applicable regulations.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  

Furthermore, the appellant has not asserted, and the record does not indicate that she paid any of the Veteran's last expenses or last illness expenses.  See July 2013 VA Form 21-534.  Thus, the appellant is not entitled to accrued benefits based on bearing the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(1)(5).

Alternatively, the appellant claims that accrued benefits are owed to the Veteran's estate, as the Veteran arranged for payment of these expenses.  As noted, accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Thus, if the expenses were paid from the funds of the deceased beneficiary's estate, the claim would need to be filed by the executor or administrator of the estate.  However, it has been established that the appellant is not the executor of the Veteran's estate, and thus does not have standing to bring any such claim for benefits.  See Board Hearing Transcript at 2.  The Board notes additionally that any such accrued benefits for sickness or burial expenses would only be available to the Veteran's estate if no living person was otherwise entitled to such benefits on the basis of relationship as detailed in 38 C.F.R. § 3.1000(a)(1)-(4), and only if such application was filed within a year of the Veteran's death.  See 38 C.F.R. § 3.1000(c). 

Accordingly, there is no basis under which accrued benefits may be granted to the appellant.  The facts of this case are not in dispute and the law is dispositive.  The Board is sympathetic to the appellant's situation, however, it is bound to apply the law as it is written and has no authority to grant benefits on an equitable basis, no matter how compelling the argument.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances. See 38 U.S.C.A. § 503(a).  While the Board may not act for the Secretary in the exercise of such authority (see 38 C.F.R. § 2.7(c)), the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim. 




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


